Exhibit 10.59
 
Triad Guaranty Inc.
Board of Directors Compensation Program Summary
 
In an effort to reflect both the decline in value of the trading price of the
common stock of Triad Guaranty Inc. (the “Company”), as well as the change in
the size of the Board of Directors (the “Board”) and its committees, the
Compensation Committee revised the Company’s non-employee director compensation
program in October 2008 (the “Program”). General terms of the Program for
non-employee directors, other than the Chairman of the Board, are set forth
below:
 
Non-Employee Directors
 

  •  Retainer:  Each non-employee director is entitled to receive an $85,000
annual cash retainer that is payable in equal quarterly installments. Each
non-employee director shall also receive an annual grant of 15,000 shares of
restricted stock pursuant to the Company’s 2006 Long-Term Stock Incentive Plan
(the “Plan”) and the related restricted stock agreement. The restricted stock
vests 100% on the first anniversary of the grant date.     •  Committee
Chairs:  Directors that are chosen to serve as committee chairs are entitled to
receive cash compensation paid in equal quarterly installments of $15,000 for
the Audit Committee, $12,500 for the Compensation Committee and $7,500 for the
Corporate Governance and Nominating Committee. In addition, a single director
will be designated as the Lead Independent Director for which he will receive
cash compensation of $7,500 paid in equal quarterly installments.     •  Meeting
Fees:  The meeting fee structure was revised to reflect the reduced number of
committees and the increased time commitment expected of the directors, as
detailed below:

 

  1.   In-person Board meetings:  After attending five in-person Board meetings
in any given year, each non-employee director is entitled to receive $5,000 for
each additional in-person Board meeting attended for the remainder of that year.
    2.   Telephonic Board meetings:  After attending eight telephonic Board
meetings in any given year, each non-employee director is entitled to receive
for the remainder of that year: (i) $1,250 for each telephonic meeting attended
that is less than or equal to one hour, and (ii) $2,500 for each telephonic
meeting attended that exceeds one hour.     3.   Telephonic Audit Committee
meetings:  Each non-employee member of the Audit Committee is entitled to
receive per year: (i) $1,250 for each telephonic meeting attended that is less
than or equal to one hour, and (ii) $2,500 for each telephonic meeting attended
that exceeds one hour.     4.   Telephonic Committee meetings other than Audit
Committee:  Each non-employee member of other committees is entitled to receive
per year: (i) $750 for each telephonic meeting attended that is less than or
equal to one hour, and (ii) $1,500 for each telephonic meeting attended that
exceeds one hour.

 
Chairman of the Board
 
At the time of the adoption of the Program, the Chairman of the Board’s
compensation was intentionally not addressed because he was serving as an
executive officer of the Company. During the period that our Chairman served as
an executive officer and employee of the Company, he was not entitled to receive
any Board compensation under the Program.
 
In March 2009, the Compensation Committee determined that William T.
Ratliff, III, the Company’s Chairman of the Board, had completed his designated
tasks associated with the transition of Mr. Jones as President and CEO and the
management of certain projects for the Company and reduced Mr. Ratliff’s annual
cash compensation from $400,000 to $225,000. In connection with this
determination, the Compensation Committee revised the Program as set forth below
with respect to the Company’s Chairman of the Board:
 

  •  Retainer:  The Chairman of the Board is entitled to receive a $225,000
annual cash retainer that is payable in equal quarterly installments. The
Chairman shall also receive an annual grant of 25,000 shares of restricted stock
pursuant to the Plan and the related restricted stock agreement. The restricted
stock vests 100% on the first anniversary of the grant date.

 
The Chairman will not be compensated for attending Board meetings, Committee
meetings or telephonic meetings.

